DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 and 20-26 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 16, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electrical system comprising: a first mechanical switch; and an intelligent switch device, said first mechanical switch and said intelligent switch device being in an electrical circuit with a single load in a multi-way switching geometry, said intelligent switch device comprising: a second mechanical switch having an operational state; a logic unit operable to cause said second mechanical switch to change said operational state; a current sensor; a first power input line; a first power converter disposed on said first power input line and converting alternating current to direct current; a first direct current line transmitting current from said first power converter to said logic unit when said intelligent switch device receives power on said first power input line; a second power input line; a second power converter disposed on said second power input line and converting alternating current to direct current; 2a second direct current line transmitting current from said second power converter to said logic unit when said intelligent switch device receives power on said second power input line; a voltage sensor disposed on said second power input line and sensing the amount of voltage on said second power input line; and a non-transitory machine-readable storage medium having stored thereon computer program instructions for performing steps of: wirelessly receiving, instructions to set a power state of said electrical circuit to a desired power state indicated in said instructions; determining a probability that said device is installed in a switching position immediately prior to a load in said electrical circuit based at least in part on voltage readings received from said voltage sensor; and detecting whether said electrical circuit is in said desired powered state by said current sensor detecting whether a neutral line of said electrical circuit has electrical current and then; operating said second mechanical switch to change said operational state if said electrical circuit is detected as not being in said desired powered state; or maintaining said second mechanical switch in said operational state if said electrical circuit is detected as being in said desired powered state; wherein said intelligent switch device is unaware of said operational state of said first mechanical switch.
Regarding Claims 20-26, they depend from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
23 April 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836